Title: From George Washington to John Jay, 6 March 1779
From: Washington, George
To: Jay, John


Sir.
Head Quarters Middlebrook 6th March 1779.
I herewith transmit your Excellency the last news papers, which I have obtained from New-York.
I also inclose you an extract of intelligence, respecting a fleet of victuallers, with some troops, said to be preparing to sail for Georgia. The fidelity of the writer is hitherto unquestionable.
The report of the 1500 troops from Rhode Island, I am induced to suppose without foundation. Some time ago, I was informed of the sailing of about 1,000 from this place; but these, I believe have all arrived at the garrison at New-york. This is confirmed in some measure by Col. Webb, who speaks of two Regiments of Anspach, as having actually landed at New-York before his departure from Long Island. Besides these two Regiments, the writer himself, mentions two light Infantry companies “landed on Long Island from Rhode Island,” which appear to have been part of the same embarkation, of which I was advised from Providence.
The enemy have recently made an excursion from Kingsbridge as far as Horse-neck—I have not received the account officially but from what I can learn the expedition has been attended with as little success as that to Elizabeth Town. I have the honor to be with great respect Your Excellencys most obt and hble servt
Go: Washington